DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 111-122 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/16/2022 are acknowledged.  Claims under consideration in the instant office action are claims 111-122.
 Applicants' arguments, filed 02/16/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating a patient with tardive dyskinesia comprising administering valbenazine wherein treatment is reduced or discontinued if the patient experiences the Parkinson-like symptom of drooling.
The closest prior art found, O’Brien teaches methods of treating neurological diseases or disorders by administering a VMAT2 inhibitor including (S)-2-amino-3-methyl-butyric acid (2R,3R, 11bR)-3-isobutyl-9, 10-dimethoxy-1,3,4,6, 7, 11b-hexahydro-2H-pyrido[2, l-a]isoquinolin-2-yl ester 
However, O’Brien does not teach the step of administering a reduced amount or discontinuing administration of valbenazine to the patient if the patient experiences the clinically significant parkinson-like symptom of drooling.
Thus, there would be no reason one skilled in the art at the time the invention was made would treat a patient with tardive dyskinesia comprising administering valbenazine wherein treatment is reduced or discontinued if the patient experiences the Parkinson-like symptom of drooling based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 111-122 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629